McCLELLAN, J.
(concurring.) It appears, and that without conflict, “that just previous to entering into the trial of this case, and on the day of the trial, the defendant had tendered him (Whatley) $3 in payment of that which he had let him (defendant) have at the time of the execution of the contract,” and that Whatley had refused the tender. I think this action on the part of the defendant could only be taken as an *160effect to purge himself of the offense by refunding the money. The statute (section 4730) grew out of the act approved February 17, 1885 (Acts 1884-85, p. 142), whereby an essential element of the offense created therein was that the employed person abandoned the service “without first repaying such money.” The Legislature, in adopting the Code of 1886, evinced by section 3812 an unmistakable purpose to change the time of repayment as an act excusing the imputation of the offense described. In other words, one could not be convicted, before the codification, if prior to abandoning the- service he first repaid such money or other advance; whereas, under the codification, the servant refusing to perform the contract service might render himself guiltless by refunding such money after he had breached the contract of service. We think there can be drawn, from this legislative charge, no other intent than to afford, without limitation as to time to the contracting party preserved by the statute, the privilege of exculpating himself by refunding within the terms of the statute. Such statutes as these are strictly construed, and I apprehend that rule would be violated if we read into this one the limitation that the refunding must be attempted or accomplished before, a prosecution is begun. It is said, in elucidating this statute, in Vann’s Case, 150 Ala. 66, 43 South. 358: “The gist of the crime is to fraudulently get the money or property of another, and the statute merely condones the offense by permitting the defendant to repay or refund, and requires the state to negative this fact.” To allow the complainant, where prosecution is begun by affidavit or the grand jury, in the prosecution of an indictment, to put-an end to the opportunity to find pardou, condo-nation, by refunding the money or the value of the property, would vest a power not contemplated by the statute.
*161The tender of the money was made, it was all he could do. He could not compel its acceptance. The offense was condoned; and the judgment must be reversed, and one will be here rendered discharging the defendant.